PER CURIAM:
By order entered March 31, 2005, the district court permanently enjoined and prohibited Bahman Payman, M.D., from filing any lawsuit against Dr. Roy Shelbourne and other named individuals without first obtaining written leave from the court. In November 2005, Payman sought leave from the court to file a lawsuit against Shelbourne and others. By order entered November 26, 2005, the court denied Payman’s request. Payman now appeals the court’s denial, but only with respect to Shelbourne.
We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Payman v. Ahsan, No. CA-05-18-2 (W.D.Va. Nov. 26, 2005). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED